                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION



DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.


 THE WISCONSIN ELECTIONS COMMISSION, and its
 members, ANN S. JACOBS, MARK L. THOMSEN,
 MARGE BOSTELMANN, DEAN KNUDSON,
 ROBERT F. SPINDELL, JR., in their official capacities,
 SCOTT MCDONELL in his official capacity as the Dane
 County Clerk, GEORGE L. CHRISTENSON in his
 official capacity as the Milwaukee County Clerk,
 JULIETTA HENRY in her official capacity as the                                Case No.: 20CV1785
 Milwaukee Election Director, CLAIRE WOODALL-
 VOGG in her official capacity as the Executive Director
 of the Milwaukee Election Commission, MAYOR TOM
 BARRETT, JIM OWCZARSKI, MAYOR SATYA
 RHODES-CONWAY, MARIBETH WITZEL-BEHL,
 MAYOR CORY MASON, TARA COOLIDGE, MAYOR
 JOHN ANTARAMIAN, MATT KRAUTER, MAYOR
 ERIC GENRICH, KRIS TESKE, in their official
 capacities; DOUGLAS J. LA FOLLETTE, Wisconsin
 Secretary of State, in his official capacity, and TONY
 EVERS, Governor of Wisconsin, in his official capacity.

                Defendants.




                                  NOTICE OF APPEARANCE



       PLEASE TAKE NOTICE that Stephen E. Morrissey of the law firm of Susman Godfrey

LLP has been retained by defendant Governor Tony Evers in this action. Please serve copies of

all papers in this action on the undersigned at the address set forth below.


            Case 2:20-cv-01785-BHL Filed 12/07/20 Page 1 of 2 Document 59
Respectfully submitted this 7th day of December 2020.

                                   /s/ Stephen E. Morrissey
                                   Stephen E. Morrissey
                                   SUSMAN GODFREY L.L.P.
                                   1201 Third Avenue, Ste. 3800
                                   Seattle, WA 98101
                                   206-516-3880
                                   smorrisey@susmangodfrey.com

                                   Attorney for Defendant, Governor Tony Evers




                                      2

  Case 2:20-cv-01785-BHL Filed 12/07/20 Page 2 of 2 Document 59
